Fairchild, J.
(dissenting). An income tax is not a tax on property, but one against the recipient of the income. Norris v. Tax Comm. 205 Wis. 626, 237 N. W. 113, 238 N. W. 415.
This proceeding, under the statutory construction advocated by the Tax Commission, is an effort by Wisconsin to exercise political jurisdiction over one who is not a citizen of this state. The propriety of taxing income received while recipient is in the state is based on the fact that he is enjoying the protection of its government at the time of receiving the income. Fitch v. Tax Comm. 201 Wis. 383, 230 N. W. 37; McCarty v. Tax Comm. 215 Wis. 645, 255 N. W. 913; 1 Cooley, Taxation (3d ed.), p. 1. This prompts the question : Is it possible for a state, under our constitutions, federal and st'ate, by retrospective legislation to assess and levy for use in 1933 a. tax on- income deceived in 1931, the recipient having left the state in 1931 ? Is not the individual under such circumstances a foreigner to- the political sovereignty of the state?
*541Since the tax here sought to be imposed is upon the basis of appellant’s entire income, it is not supportable under the power of a state to tax a nonresident with respect to income derived from property or business transacted within the state. In the facts before us there plainly appears a case of taxation without representation. There is here, by reason of that fact, retroactive legislation in still more offending manner than was present in Welch v. Henry, 223 Wis. 319, 271 N. W. 68. If we assume, as we are bound to in the absence of an overruling by court decision or legislative act changing the rule of that case, that the law as to retroactive imposition of taxes is settled, still, as noted, the nonresidence of the taxpayer must be given consideration.
It seems to me the relief sought by appellant should be granted. Sub. (1), sec. 4, ch. 29, Laws of Sp. Sess. 1931-32, reads in part:
“(1) To provide revenues in the year 1932 to meet the appropriations for relief purposes made in section 1 of this act, there is levied and there shall be assessed, collected, and paid, in addition to all other income taxes, an emergency tax upon the net incomes of all persons other than corporations in the calendar year 1931 or corresponding fiscal year computed at the rates snecified in subsection (1) of section 71.06.”
This law was passed in February, 1932, several months after the relation of the plaintiff as a taxpayer in this state had ended. The reasons urged in the dissenting opinions in the Welch Case properly may be the basis of objection to the ruling here which results in the imposition of á tax under a retroactive tax law upon one who was not subject to the political jurisdiction of Wisconsin, either as a citizen or as one doing business or owning property here when the law was proposed or passed or during any period of its enforcement.
I ani authorized to state that Mr. Justice Nerson concurs in this opinion.